     Case 2:19-cv-02246-GMN-EJY Document 109 Filed 06/09/21 Page 1 of 1




 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4     DAVID A. HANO,                                          Case No. 2:19-cv-02246-GMN-EJY
 5                    Plaintiff,
                                                                             ORDER
 6             v.
 7     STATE OF NEVADA, et al.,
 8                    Defendants.
 9

10           Pending before the Court is Plaintiff’s Motion for Sanctions re Medical Records. ECF No.
11    107. Plaintiff’s access to medical records has been an ongoing issue in this dispute. In an effort to
12    resolve the dispute without further motion practice,
13           IT IS HEREBY ORDERED that, Plaintiff’s Motion for Sanctions re Medical Records (ECF
14        1077), and the ongoing issue of access to medical care, shall be heard on July 16, 2021 at 11
      No. 107),
      No.

15    a.m. before the undersigned U.S. Magistrate Judge. Defense counsel shall appear in person in
16    Courtroom 3A. Plaintiff shall be made available to appear by Zoom for the duration of the hearing.
17

18           Dated this 9th day of June, 2021.
19

20

21
                                                   ELAYNA J. YOUCHAH
22                                                 UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                      1
